DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
In view of the amendments and applicant's remarks filed on 05/14/2021 pages 6-8 have been considered and are persuasive thereby claim objections and claim rejection under 112(b) are hereby withdrawn.

Response to Arguments
Applicant's amendment to claims 1, 10 and 19 filed 05/14/2021 has been fully considered but they are not persuasive. Applicant’s amendment to the independent claim significantly changes the scope of the invention as a whole.  
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the sclera" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is nothing in claim 1 or 2 that refers to a sclera in the limitation which claim 3 depend thus lacks antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US PUB 2016/0095752; herein after “Srinivasan”) in view of Smith (US 6,024,449).	
Srinivasan and Smith disclose measurements of corneal topography. Therefore, they are analogous art.

    PNG
    media_image1.png
    460
    645
    media_image1.png
    Greyscale

Regarding claim 1, Srinivasan teaches a system (i.e., a laser eye surgery system 2, [0148], FIG. 2, Abstract), comprising: a group of first light sources (i.e., patient interface 52 include a plurality of light sources such as in a Placido disc or such) arranged around a central axis (99), the group being separated from the central axis by a radial distance defining an aperture (shown in FIG. 11A) in the group (see para. [0131], [0158], [0309]-[0310], [0312]-[0313] and as shown in FIGS. 3A-3C & 11A-11B); a plurality of second light sources (light sources 118, 119, FIGS. 3A-3B, para. [0187]-[0188]); a detector array (camera with detector array 116, FIG. 3B, para. [0190]); and an optical system (elements 111, 113, 121 etc., FIG. 3B) adapted to direct light from the second light sources through the aperture to a cornea (43C) of an eye (43) (see pare. [0191], FIG, 3B), and to direct light from virtual images of the first light sources and the second light sources from the cornea (e.g., corneal image), through the aperture, to the detector array (i.e., acquire optical imaging of the cornea and the video camera images of the cornea when the reflected from the cornea to determine one or more axes of the eye 43, see para. [0184], A video lens forms an image onto the camera's detector array while optical elements provide polarization control and wavelength filtering respectively. An aperture or iris provides control of imaging NA and therefore depth of focus and depth of field and resolution, para. [0190], also see para. [0205], [0213], [0237] and [0309] and as shown at least in FIGS. 6A-6C & 7A-7B), wherein the optical system includes a field flattener (a strong negative lens, para. [0312] and as shown in FIG. 3B above) such that a shape of a surface of best focus on the detector array curves away from the detector array to be concave on a side opposite the detector array (i.e., one of lens in lens group 111 has a shape curves away from the detector, as shown in FIG. 3B above, see para. [0312]).
Srinivasan teaches every limitations of the claimed invention except for a field flattener which is disposed in front of the detector array without additional lenses between the field flattener and the detector array. 
In a related field of endeavor Smith teaches the video camera 7 is comprised of three components: A polarizing filter 8, an imaging/objective lens 9, a field flattening lens 10 and the CCD 11(column 5, lines 14-16, FIG. 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Srinivasan such that a field flattening lens 10 is disposed in front of the CCD 11 (detector array) as shown in FIG. 1 and as taught by Smith, for the purpose of adequate light gathering power and depth of field place higher demands on the optical design (column 5, lines 17-18).
Regarding claim 2, Srinivasan as set forth in claim 1 above further teaches the detector array is configured to detect the light from the virtual images of the first light sources and the second light sources from the cornea and in response thereto to output pixel data (Pix X, Y), the system further comprising a processor configured to process the pixel data to produce corneal topography data for the eye (i.e., FIG. 5A shows a flow chart of a method 500 for providing accurate and distortion-free corneal topography measurement, see para. [0202], [0209], [0211]FIG. 5A, also see para. [0128], [0197]-[0199], [0314], FIG. 4A-4B).
Regarding claim 3, Srinivasan as set forth in claim 2 above further teaches the optical system forms an image of the sclera (601A) of the eye focused on the detector array (as shown in FIG. 6A, para. [0214]).
Regarding claim 4, Srinivasan as set forth in claim 3 above further teaches the processor is configured to detect features (e.g., blood vessels 43BV) of the sclera (43SC) from the image of the sclera (as shown in FIG. 7C, para. [0250]-[0251]).
Regarding claim 5, Srinivasan as set forth in claim 4 above further teaches the features are blood vessels (i.e., the structure of the image of the eye may comprise images of blood vessels 43BV, para. [0251], FIG. 7C as shown in FIG. 7C, para. [0251]).
Regarding claim 6, Srinivasan as set forth in claim 5 above further teaches the processor is configured to register the corneal topography data to locations of the blood vessels of the sclera (i.e., the structure of the image of the eye may comprise images of blood vessels 43BV, para. [0251], FIG. 7C as shown in FIG. 7C, para. [0250]-[0251]).
Regarding claim 7, Srinivasan as set forth in claim 1 above further teaches the optical system comprises a pair of positive lenses (lenses 111, 113 as shown in FIG. 3B above), and wherein the field flattener comprises a negative lens (as shown in FIG. 3B above, para. [0191] and [0312]).
Srinivasan discloses the claimed limitation except for the field flattener (a negative lens) disposed between the pair of positive lenses and the detector array. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the negative lens between the positive lens 113 and the detector 116 as shown in FIG. 3B above, since it has been held that In re Japikse, 86 USPQ 70.
Regarding claim 8, Srinivasan as set forth in claim 1 above further teaches the optical system comprises a pair of positive lenses, and wherein the field flattener comprises a negative achromatic lens (a strong negative lens as shown in FIG. 3B above, para. [0191] and [0312]).
Srinivasan discloses the claimed limitation except for the field flattener (a negative achromatic lens) disposed between the pair of positive lenses and the detector array. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a strong (achromatic) negative lens between the positive lens 113 and the detector 116 as shown in FIG. 3B above, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.
Regarding claim 9, Srinivasan as set forth in claim 1 above further teaches a wavefront aberrometer (i.e., a wavefront correcting IOL, para. [0318], FIGS. 17A to 17D), an optical coherence tomographer (OCT system, FIG. 13), an iris imaging system (i.e., an aperture or iris provides control of imaging NA, para. [0190]) and a structure having the aperture therethrough (Placido disc, FIG. 11), wherein all of the wavefront aberrometer, optical coherence tomographer, and the iris imaging system direct light to the eye through the aperture (i.e., the imaging subsystem 546 may apply other modalities for mapping the ocular surfaces such as Placido imaging, Hartmann-shack wavefront sensing, confocal tomography, low coherence reflectometry, among others, para. [0205], [0309], [0312], FIGS. 5, 11A).
Regarding claim 10, Srinivasan teaches a method (a method 500, para. [0202] to [0211], FIG. 5A, also see Abstract), comprising: aligning a measurement instrument, including a corneal topographer, to an eye (i.e., align a laser eye surgery system 2 (measurement instrument) including a corneal topographer through an alignment guidance system 48 to patient's eye 43, FIGS. 1-2, see para. [0052], [0055], [0131] and [0153]); illuminating a sclera (43SC) of the eye (i.e., a ring or disk shaped illuminator that illuminates the eye (including sclera), [0131], also see para. [0058] and [0214], FIG. 6A); producing a pattern of light spots on a cornea (43C) of the eye (the shared optics 50 under the control of the control electronics 54 can automatically generate a continuous pattern of light on a cornea, see para. [0174], [0237], FIGS. 2, 7A and 7B); directing light from a virtual image of the pattern of light spots from the cornea of the eye (i.e., the shared optics 50 under the control of the control electronics 54 can automatically generate multiple spots of light, multiple continuous patterns of light, [0174], FIG. 3A… the topography measurement structure can be illuminated to form a virtual image of the measurement structure when reflected from the cornea, para. [0309], FIGS. 11A-11E, also see para. [0241], FIG. 7A-7B), through an optical system (elements 111, 113, 121 etc., FIG. 3B) which includes a field flattener (a strong negative lens, para. [0312]) and as shown above in FIG. 3B), to a sensor (a CCD, para. [0203]) of a camera (116) of the measurement instrument while the camera views the sclera of the eye, in focus (i.e., the image 601A of the eye 43 shows various anatomical features including the sclera 43SC, para. [0214], FIG. 6A; imaging system 646 includes sensors to image one or more tissue structures of the eye, para. [0237], FIG. 7A); obtaining corneal topography data from the light from a virtual image of the (i.e., FIG. 5A shows a flow chart of a method 500 for providing accurate and distortion-free corneal topography measurement, see para. [0202], [0209], [0211]FIG. 5A, also see para. [0128], [0197]-[0199], [0314], FIG. 4A-4B); the measurement instrument detecting sclera (43SC) features (blood vessels 43BV) from the image of the eye at the camera (as shown in FIG. 7C, para. [0250]-[0251]); and registering the corneal topography data to the locations of the detected sclera features (i.e., FIG. 5A shows a flow chart of a method 500 for providing accurate and distortion-free corneal topography measurement, see para. [0202], [0209], [0211]; and the structure of the image of the eye may comprise images of blood vessels 43BV, para. [0251], FIG. 7C).
Srinivasan teaches every limitations of the claimed invention except for a field flattener which is disposed in front of the detector array without additional lenses between the field flattener and the detector array. 
In a related field of endeavor Smith teaches the video camera 7 is comprised of three components: A polarizing filter 8, an imaging/objective lens 9, a field flattening lens 10 and the CCD 11(column 5, lines 14-16, FIG. 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Srinivasan such that a field flattening lens 10 is disposed in front of the CCD 11 (detector array) as shown in FIG. 1 and as taught by Smith, for the purpose of adequate light gathering power and depth of field place higher demands on the optical design (column 5, lines 17-18).
Regarding claim 11, Srinivasan as set forth in claim 10 above further teaches the field flattener causes a shape of a surface that forms best focus on the sensor to (i.e., one of lens in lens group 111 has a shape curves away from the sensor, as shown in FIG. 3B above, see para. [0312]).
Regarding claim 12, Srinivasan as set forth in claim 10 above further teaches producing the pattern of light spots on the cornea of the eye comprises: providing a group of first light sources (i.e., patient interface 52 include a plurality of light sources such as in a Placido disc or such) arranged around a central axis (99), the group being separated from the central axis by a radial distance defining an aperture in the group (shown in FIG. 11A) in the group (see para. [0131], [0158], [0309]-[0310], [0312]-[0313] and as shown in FIGS. 3A-3C & 11A-11B); providing a plurality of second light sources (light sources 118, 119, FIGS. 3A-3B, para. [0187]-[0188]); and directing light from the second light sources through the aperture to the cornea (43C) of an eye (43) (see pare. [0191], FIG, 3B, and i.e., acquire optical imaging of the cornea and the video camera images of the cornea when the reflected from the cornea to determine one or more axes of the eye 43, see para. [0184], A video lens forms an image onto the camera's detector array (sensor) while optical elements provide polarization control and wavelength filtering respectively. An aperture or iris provides control of imaging NA and therefore depth of focus and depth of field and resolution, para. [0190], also see para. [0205], [0213], [0237] and [0309] and as shown at least in FIGS. 6A-6C & 7A-7B).
Regarding claim 13, Srinivasan as set forth in claim 10 above further teaches the step of obtaining corneal topography data includes the sensor outputting pixel data (Pix X, Y), and processing the pixel data to produce the corneal topography data (i.e., FIG. 5A shows a flow chart of a method 500 for providing accurate and distortion-free corneal topography measurement, see para. [0202], [0209], [0211]FIG. 5A, also see para. [0128], [0197]-[0199], [0314], FIG. 4A-4B).
Regarding claim 14, Srinivasan as set forth in claim 10 above further teaches the sclera features are sclera blood vessels (e.g., blood vessels 43BV, as shown in FIG. 7C, para. [0250]-[0251]).
Regarding claim 15, Srinivasan as set forth in claim 10 above further teaches the optical system comprises a pair of positive lenses (lenses 111, 113 as shown in FIG. 3B above), and wherein the field flattener comprises a negative lens disposed between the pair of positive lenses and the camera (116) (as shown in FIG. 3B above, para. [0191] and [0312]).
Regarding claim 16, Srinivasan as set forth in claim 10 above further teaches the optical system comprises a pair of positive lenses, and wherein the field flattener comprises a negative achromatic lens disposed between the pair of positive lenses and the camera (116) (a strong negative lens as shown in FIG. 3B above, para. [0191] and [0312]).
Regarding claim 17, Srinivasan as set forth in claim 10 above further teaches the measurement instrument includes a wavefront aberrometer (i.e., a wavefront correcting IOL, para. [0318], FIGS. 17A to 17D), an optical coherence tomographer (OCT system, FIG. 13), an iris imaging system (i.e., an aperture or iris provides control of imaging NA, para. [0190]) and a structure having the aperture therethrough (Placido disc, FIG. 11), wherein all of the wavefront aberrometer, optical coherence tomographer, and the iris imaging system direct light to the eye through the aperture (i.e., the imaging subsystem 546 may apply other modalities for mapping the ocular surfaces such as Placido imaging, Hartmann-shack wavefront sensing, confocal tomography, low coherence reflectometry, among others, para. [0205], [0309], [0312], FIGS. 5, 11A).
Regarding claim 18, Srinivasan as set forth in claim 10 above further teaches using a second camera of a surgical instrument (a camera of a laser surgery system, FIG. 1, para. [0043]) to detect the scleral features (scleral blood vessels 43BV) which were previously detected from the image of the eye at the camera (116) of the measurement instrument (i.e., the structure of the image of the eye may comprise images of blood vessels 43BV, FIG. 7C, para. [0251]; and at a step 770, identify (using a second camera) one or more tissue structures of eye measured comprising one or more of limbus, sclera, blood vessels (scleral features), para. [0316], FIG. 12); and the surgical instrument registering the corneal topography data to locations of the scleral features which were detected by the surgical instrument, using the registration of the corneal topography data to the locations of the scleral features which were detected by the measurement instrument (as shown in FIG. 7C, para. [0250]-[0251]). (i.e., FIG. 5A shows a flow chart of a method 500 for providing accurate and distortion-free corneal topography measurement, see para. [0202], [0209], [0211]).
Regarding claim 19, Srinivasan teaches a system (i.e., a laser eye surgery system 2, [0148], FIG. 2, Abstract), comprising: a light pattern generator configured to produce a light pattern on a cornea (43C) of an eye (i.e., the shared optics 50 under the control of the control electronics 54 can automatically generate a continuous pattern of light on a cornea, see para. [0174], [0237], FIGS. 2, 7A and 7B); a detector array (camera 116, para. [0190]); and an optical system (elements 111, 113, 121 etc., FIG. 3B) adapted to direct light from a virtual image of the light pattern from the cornea of the eye to the detector array and to produce an image of a sclera of the eye, focused on the detector array (i.e., the topography measurement structure can be illuminated to form a virtual image of the measurement structure when reflected from the cornea, para. [0309], FIGS. 11A-11E), wherein the optical system includes a field flattener (a strong negative lens, para. [0312] and as shown in FIG. 3B above) such that a shape of a surface that forms best focus on the detector array curves away from the detector array to be concave on a side opposite the detector array (i.e., one of lens in lens group 111 has a shape curves away from the detector, as shown in FIG. 3B above, see para. [0312]).
Srinivasan teaches every limitations of the claimed invention except for a field flattener which is disposed in front of the detector array without additional lenses between the field flattener and the detector array. 
In a related field of endeavor Smith teaches the video camera 7 is comprised of three components: A polarizing filter 8, an imaging/objective lens 9, a field flattening lens 10 and the CCD 11(column 5, lines 14-16, FIG. 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Srinivasan such that a field flattening lens 10 is disposed in front of the CCD 11 (detector array) as shown in FIG. 1 and as taught by Smith, for the purpose of adequate light gathering power and depth of field place higher demands on the optical design (column 5, lines 17-18).
Regarding claim 20, Srinivasan as set forth in claim 19 above further teaches one or more light sources for illuminating the sclera (i.e., a ring or disk shaped illuminator that illuminates the eye (including sclera 43SC), [0131], also see para. [0058] and [0214], FIG. 6A).
		
	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 18, 2021